DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 12 has been cancelled. Claims 1-11 and 13-20 have been amended. Claims 1-11 and 13-20 are pending and considered in the present Office action.

The objection to the abstract is withdrawn in light of applicant remarks (16 August 2021).

The claim objection (with respect to section 2111.02 and 2111.03 of the MPEP) is maintained because it was not addressed in the remarks or amendments.

While some of the 112 rejections are withdrawn, applicant has either not fixed the issues highlighted in the previous Office action, or the amendments necessitated a new ground of objection and/or 112 rejection.

The 103 rejections are withdrawn in view of the amendments. However, upon further consideration a new ground of rejection is necessitated by amendment.


Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
While applicant sporadically uses “characterized by” in the claims, applicant (apparently) refuses to consistently utilize transitional terms (e.g., “comprising”), as is normally found is US applications (see MPEP 2111.02, and 2111.03), to clearly define the scope of the claims. While transitional terms are still a point of contention, the examiner will not further push the issue at this time considering the claims are still heavily littered with other issues that need to be addressed. Nonetheless, the claims are still objected to for failing to clearly define the scope because transitional terms are largely absent from the claims. The examiner assumes the scope of the claims as define by “comprising” regardless of whether a transition phrase is used or not. For example, with respect to claim 1, examiner assumes (and suggests) the following….“A frameless battery element for use with a battery module, wherein the battery module comprises a housing and the frameless battery element is inserted in the housing of the battery module, wherein the frameless battery element comprises at least two electrode stacks, each of the at least two electrode stacks having a side surface, wherein the at least two electrode stacks are surrounded by external electrical insulation … “.

It is noted that applicant has either not taken examiner’s suggestions to correct the claims from the previous Office action, or applicant’s amendments have introduced other/new issues into the claims. The examiner has taken great care/effort to review the claims for clarity, succinctness, and consistency and makes appropriate suggestions below to improve the coherency of the claims. Claims 1-11, and 13-20 are objected to because of the following informalities:
In claim 1 “respective” (i.e., “respective” electrode stacks, e.g., line 3) is extraneous. It may be deleted as it does not add anything of value that is not already described by the rest of the claim language; that is, the limitation “at least two respective electrode stacks” may be written more succinctly as “at least two electrode stacks” (this was previously suggested in the last Office action, page 4), followed by “the at least two electrode stacks” or “each of the at least two electrode stacks”; this correction should be made in claim 1 and the dependent claims. The same can be said about “at least two respective insulated electrode stacks” (line 7); that is, examiner suggests “at least two insulated electrode stacks”, followed by “the at least two insulated electrode stacks” thereafter (in claim 1 and all dependent claims). 
In claim 1, lines 8-9, it is unclear that “the respective multi-chamber hollow profile” (singular) is part of the “one or more flat multi-chamber hollow profiles” (plurality). Examiner suggests deleting the extraneous word “respective” for the same reasons noted in the preceding paragraph and, to avoid antecedent basis issues, clearly establishing a singular profile to be part of the plurality of profiles. That is, “the respective multi-chamber hollow profile” (line 9) should recite “a multi-chamber hollow profile of the one or more flat multi-chamber hollow profiles”. The single profile may then 
Claim 1, line 14 should recite “the wide surface of the multi-chamber hollow profile” instead of “the wide surface of the respective multi-chamber hollow profile” based on the above suggestions. Dependent claims should follow with the same language as already stated above.
Claim 1, line 15, “the at least two respective insulated electrode stacks” should be “the at least two insulated electrode stacks” for the reasons described above. The dependent claims should follow with the same language.  
Claim 1, lines 14-17, needs clarity because the lines read as if the insulated stacks are connected to the profiles and the stacks are integrated between the insulated electrode stacks (due to missing commas); further, there is an issue with “the side surface” (lines 14-15) as noted under the 112 rejection. Examiner suggests lines 14-17 recite “the wide surface of the multi-chamber profile is in flat contact with the side surface of one of the at least two insulated stacks, and the at least two insulated stacks are connected to the multi-chamber hollow profile, and the multi-chamber hollow profile is integrated between the at least two insulated stacks”. It is noted that this suggestion assumes line 7 recites “at least two insulated electrode stacks each have a side surface”, while “having a side surface” in line 4 may be deleted; the suggestion also 
Claim 1, lines 18-21, based on the above discussion, “the at least two respective insulated electrode stacks” should be “the at least two insulated electrode stacks”, and “the respective multi-chamber hollow profile” should be “the multi-chamber hollow profile”. Dependent claims should use the same language suggested here. As noted under 112, lines 18-21 include new matter. Examiner assumes “the at least two electrode stacks are completely surrounded by the flexible sealable film such that the multi-chamber hollow profile and the at least two electrode stacks are enveloped by the flexible sealable film”. This suggestion more clearly convey the structure shown in the figures.
Claim 2, lines 3-6 can be succinctly written as “characterized in that the insulated upper side or the insulated lower surface rests flat against the broad side”. Note that “respective” should be treated as outlined in the objection to claim 1.
Claim 3 should treat “respective” as outlined in the objection to claim 1. 
Claim 5, examiner suggested lines 14-17 of claim 1 recite “the wide surface of the multi-chamber profile is in flat contact with the side surface of one of the at least two insulated stacks, and the at least two insulated stacks are connected to the multi-chamber hollow profile, and the multi-chamber hollow profile is integrated between the at least two insulated stacks”. As such, claim 5, lines 1-3 should follow with, “the flat contact between the wide surface and the side surface defines a thermally conductive contact” (this suggestion assumes a side surface of the at least two electrode stacks in line 4 was deleted). Further, “battery cell in line 6 should be “the battery cell” since “a 
Claim 6, line 2, “respective” is unnecessary. Examiner suggests “a width” in line 2 as well as in line 4. The limitation “the electrode stack” lacks antecedent basis; is this singular stack part of the “at least two electrode stacks”. Examiner suggests “an electrode stack of the at least two electrode stacks”; line 11 should follow with “the electrode stack”. Further, “respective” (line 3, 6, 11, and 15) can be deleted for the reasons detailed in the rejection of claim 1. Lines 7-8 should recite “the multi-chamber hollow profile” instead of “the multi-chamber profile” for the sake of consistency. Line 10 should recite “where each BK is a width of a chamber of the multi-chamber hollow profile” and line 2 should be deleted.
Claims 7-8, as noted in the objection to claim 1, “respective” should be deleted in this claim. 
Line 3, claim 8, “the outer film” is indefinite, see 112. Examiner (interprets) suggests lines 1-4 recite “the electrically insulating, thermoplastic plastic coating of the multi-chamber hollow profile insulates the at least two electrode stacks with the flexible sealable film”.
Claim 9, line 2, examiner suggests “each of the at least two electrode stacks”, as well as deleting “respective” (line 3) for the reasons note under claim 1. Moreover, applicant attempts to differentiate the claimed product by the process in which it was 
Claim 10 can more succinctly be written as “characterized in that the multi-chamber hollow profile has an upper broad side and a lower broad side, further characterized in that the multi-chamber hollow profile is an extruded profile made of aluminum or an aluminum alloy, wherein the upper broad side and the lower broad side contacts the side surface of one of more of the at least two insulated electrode stacks”. It is noted that “side surface” is already recited in line 15 of claim 1 with respect to the insulated electrode stacks, thus “surfaces” in line 5 of claim 10 should properly antecede therefrom, hence “the side surface” is included. Note that “respective” is treated as described under claim 1. 
Claims 13-18, and 20, the word “respective” can be deleted for the reasons noted above.
Claim 16, line 2, “the chambers” should be recited as “the plurality of mutually adjacent, parallel chambers” as recited in claim 1. Moreover, lines 1-6 may be more clear written as “the multi-chamber hollow profile has end faces, the plurality of mutually 
Claim 17, while claim 16 makes reference to the profile being connected (adjective) to the tubes, no “connection” (noun) has been established. Examiner suggests claim 17 recites “a connection” if one has not previously been recited in claim 16, or “the connection” if previously recited in an earlier claim (as suggested for claim 16 above).  For example, claim 17 could recited “a connection of the multi-chamber hollow profile to the collector tubes or the connections is carried out by means of hard soldering” or “the connection of the multi-chamber hollow profile to the collector tubes or the connections is carried out by means of hard soldering” when “a connection” is recited in claim 16 as suggested above.
Claim 19 indicates a distance (A) to “a battery module”. First, battery module is already recited in claim 1, hence should be “the battery module” in claim 19; however, “the battery module” does not makes sense because the distance (A) is between adjacent battery elements as described by the instant disclosure. This claim needs to be addressed with respect to what “a battery module” in lines 1-3 of claim 19 is referring to. Lines 3-4, “battery elements” (plural) is recited in line 1, hence lines 3-4 should follow with “the plurality of battery elements”.
of the plurality of battery elements” to clearly indicated the battery element (singular) is part of the plurality. Claim 20, recites end faces (28, 29) are held by spacers 70. However, as shown by instant Fig. 8, the longitudinal edges (23, 24) are held by spacers 70.
Claims 2-11 and 13-20 are objected to because they depend from an objected claim.
  	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the at least two respective insulated electrode stacks are completely surrounded by the flexible sealable film” (lines 18-19); however, lines 5-7 recite it is “the at least two respective electrode stacks” which are covered by the flexible sealable film to form the “at least two respective insulated electrode stacks”. In other words, the instant disclosure does not teach or suggest an additional/another flexible sealable film completely surrounding the electrode stacks already having a flexible sealable film (insulated electrode stacks). As such the features of lines 18-19 are considered new matter. Examiner assumes “the at least two electrode stacks are completely surrounded by the flexible sealable outer film such that the multi-chamber hollow profile and the at least two electrode stacks are enveloped by the flexible sealable film”. Claims 2-11, and 13-20 depend from claim 1, thus also rejected.
Claim 4 appears to have new matter. The features of claim 1 appear to be represented by instant Figs. 1, and 6, where two electrode stacks (30, 30’) are completely physically (and electrically) separated from each other by insulating layers; that is, stack 30 is insulated physically and electrically from 30’ by layers insulating layers 40, 27 around stack 30, insulating layers 41, 27 around stack 30’ and the cooling element 20 between the insulated stacks. In contrast, the features of claim 4 appear to single stack 30, see e.g., instant published para. [0054]. There is nothing in the disclosure describing the cooling element 20 both inside the single cell and between multiple cells as claim 4 implies; hence, claim 4 is considered new matter. 

Claims 1-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires the wide surface of the hollow profile 20 is in flat contact with “the side surface” (lines 14-15) of the at least two respective insulated electrode stacks. However, “a side surface” was established for “the at least two respective electrode stacks” (lines 3-4) NOT the “at least two respective insulated stacks” (line 7). Moreover, even if “a side surface” is established for the correct stacks (i.e., the insulated ones), the stacks will each have “a side surface”, it is unclear which side surface contacts the wide surface of the (multi-chamber) hollow profile 21 (the side surface of the first insulated stack (30), the side surface of the second insulated stack (30’), or the side surface of both of the stacks). Examiner makes a suggestion in the objection section assuming “a side surface” is established for the insulated electrode stacks (and a side surface of each of the two electrode stacks is deleted in line 4). The claims dependent from claim 1 are also rejected for the same reason.

Claim 6, applicant claims “a height (H)” then again “a height” in line 6 of claim 6. These are the same, hence claim 6 should recite “the height” in line 6.
Claim 8, “the outer film” in line 3 lacks antecedent basis. Examiner (interprets) suggests lines 1-4 recite “the electrically insulating, thermoplastic plastic coating of the multi-chamber hollow profile insulates the at least two electrode stacks with the flexible sealable film”.
Claim 11, “the outer film” in line 4 lacks antecedent basis. Examiner suggests “the flexible sealable film” as recited in line 6 of claim 1. Claim 11, lines 4-5, states the partially surrounds the insulated electrode stacks, while claim 1 states the film (40, 40’) completely surrounds the insulated stacks; these claims are not consistent. Moreover, as noted under the 112 rejection (new matter) of claim 1, the at least two electrode stacks are covered by the flexible sealable film to form the at least two insulated electrode stacks; the instant disclosure does not also teach or suggest an additional/another flexible sealable film surrounding the already insulated stacks. Thus, lines 4-5 of claim 11 should recite “the flexible sealable film which completely surrounds the at least two electrode stacks is welded to the multi-chamber hollow profile”. Further, “the region”, in lines 5-6, lacks antecedent basis; examiner suggests “a region”. Considering both the electrode stacks and the hollow profile each include “longitudinal edges”, the recitation “the longitudinal edges” in line 6 needs clarification as it is unclear whether this recitation is referring to the longitudinal edge of the stacks, longitudinal edges of the profile, or both the longitudinal edges of the stacks and profile. Examiner suggests “the flexible sealable film, which completely surrounds the at least two electrode stacks, is welded to the multi-chamber hollow profile in a region of the longitudinal edges of the at least two electrode stack and the longitudinal edges of the multi-chamber hollow profile”. Further, examiner suggest lines 6-7 recite “the multi-chamber hollow profile is wider than at least one of the at least two insulated electrode stacks”. Lines 7-10 of claim 11 (“namely the…provided.”) are unclear. Examiner suggests (and interprets) lines 7-10 of claim 11 recite, “the longitudinal edges of the multi-chamber hollow profile are not provided with the plurality of mutually adjacent, parallel chambers”. 

Claim 14, line 2, makes reference to “a surface”, while claim 15 makes reference to “the surface” in line 1; how is this surface different from “the wide side surface” recited in claim 1? Examiner assumes these surfaces are the same, i.e., claim 14 recites “the wide side surface” in line 2, and similarly in claim 15.
Claim 15, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “has been pretreated by anodizing or conversion coating or by arc galvanizing or by a plasma treatment or by a laser treatment”. It is unclear what structure is being claimed with the recited processes. The scope of the claim is unclear because it is unclear what structure is being claimed. 
Claim 16 makes reference to the profile being connected (adjective) to the tubes, however, no “connection” (noun) has been established. Examiner suggests “a connection” to make the claim clearer.
Claim 19, which depends from claim 1, recites “a battery module” in lines 1 and 2-3; claim 1 already recites “a battery module” in line 1. How are these two terms 
Claim 20, line 2, “the end faces” lacks antecedent basis. Examiner assumes “end faces”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi et al. (US 2013/0130087), in view of Kwon et al. (US 2011/0052960), hereinafter Kawaguchi and Kwon.
Regarding Claim 1, Kawaguchi teaches a frameless battery element (laminate 25(25a), i.e., battery 20, battery 20 and member 21 between batter 20 and battery 20, see e.g., para. [0052]) for use with a battery module (e.g., 40), the battery module having a housing (30), the battery element (e.g., 20, 20 ,and 21) for insertion in the housing (30) of a the battery module (40), see e.g., Figs. 6, 7, and 9, with at least two electrode stacks (20, 20, although they have been labelled 20, 20' in annotated Fig. 9 to clearly identify they are separate structures; hereinafter, the stacks are referred to as 20, 20' as labelled in annotated Fig. 9 even though they are labelled 20 in Kawaguchi), each of the at least two electrode stacks (20, 20’) hae a side surface (labelled in 

    PNG
    media_image1.png
    856
    592
    media_image1.png
    Greyscale


Kawaguchi teaches a thickness of the cooling or heating heat conducting element (21, see e.g., para. [0054]) has a height in a range of 0.1 mm to 3 mm (which overlaps with the claimed height of 0.3 mm to 10 mm). 
Kawaguchi does not teach the cooling or heating heat conducting element has a multi-chamber hollow profile having a plurality of mutually adjacent, parallel chambers. However, Kwon teaches a frameless battery element (pouch batteries 11 and 11, with a cooling conduit 12 therebetween) for use with a battery module 10, the battery module 10 having a housing (13, 14) and the battery element (11, 11, 12) inserted in the housing (13, 14) of the battery module 10, see e.g., Fig. 1, para. [0047]-[0051]. The cooling or heating heat conducting elements 12 between the plurality of battery cells 11 include a multi-chamber profile having a plurality of mutually adjacent, parallel chambers (see e.g., Figs. 4-5F, 8D) to allow for a heat transfer medium to flow therethrough in order to dissipate heat generated in the unit batteries 11, see e.g., paras. [0053]-[0057] ; the thickness of the heat conducting elements 12 is 0.1 mm to 20 mm to allow sufficient heat transfer medium to flow therein (hence sufficient battery cooling) without negatively impacting (decreasing) the energy density , see e.g., paras. [0054]-[0057]. It would be obvious to one having ordinary skill in the art the profile 21 in Kawaguchi includes a hollow profile having mutually adjacent, parallel chambers as taught by Kwon to allow for heat transfer medium to flow therein to help dissipate the heat generated in batteries.
Regarding Claim 2, it is noted the claimed multi-chamber hollow profile is made obvious over Kawaguchi and Kwon, see e.g., rejection of claim 1. Kawaguchi, as 
Regarding Claim 3, Kawaguchi, as modified by Kwon, teaches each of the at least two insulated electrode stacks (20, 20', annotated in Fig. 9) with the flexible sealable film (14) form a battery cell (20), the at least two insulated electrode stacks (20, 20', annotated in Fig. 9) via the flexible sealable film (14) being connected to the multi-chamber hollow profile (21), see e.g., Fig. 9.
Regarding Claim 5, Kawaguchi, as modified by Kwon, teaches the flat contact between the wide side surface of the multi-chamber hollow profile (21) and the side surface of one of the at least two insulated electrode stacks (20, 20', annotated in Fig. 9) defining a thermally conductive contact. Further, the battery element (20, 20', 21, annotated in Fig. 9) characterized in that the thermally conductive contact between the at least two insulated electrode stacks (20, 20') or the battery cell and the multi-chamber hollow profile (20) is produced by an elastic clamping element (14, which is flexible, or 22a, which is thermally expandable, hence elastic, see e.g., para. [0055]).
Regarding Claim 6, Kawaguchi, as modified by Kwon, teaches each chamber of the plurality of mutually adjacent, parallel chambers of the multi-chamber hollow profile has a width (BK), see e.g., annotated Fig. 5F. 

    PNG
    media_image2.png
    968
    463
    media_image2.png
    Greyscale

Further, the electrode stack 11 on the multi-chamber hollow profile 12 having a contact region having a width BE, see Fig. 1, and annotated Fig. 5F (note: longitudinal edges K widths divided by BE, is less than 1 in light of the walls between each chamber; the range suggested by Kawaguchi, in view of Kwon, i.e., less than 1, overlaps with the claimed range of greater than 0.8. 
Kawaguchi teaches the battery cell 20 has a body height HB (i.e., the sum of the thickness of the electrodes and separators (10 (11, 12, 13)), and the film 14). Kawaguchi shows 7 electrodes and six separators in Fig. 1A and teaches the electrodes are e.g., ~ 150 micrometers, the separators are about 50 micrometers, and film is about 200 micrometers, see e.g., paras. [0039], [0044], [0047], [0049], thereby making the height of the battery HB about 1.55 mm (i.e., 150 (7) + 50 (6) + 200). The height H of the multi-chamber hollow profile in a range of 0.1 mm to 3 mm, see e.g., para. [0054] of Kawaguchi and para. [0054] of Kwon. Thus, the Kawaguchi and Kwon suggest a geometry factor G (HB/H) of 1.55 (i.e., 1.55 mm/1 mm). The range suggested by the prior art overlaps with the claimed range of 1.3 to 25.
Regarding Claims 7 and 8, Kawaguchi, as modified by Kwon, teaches the multi-chamber hollow profile (21) has an outside, and further characterized in that the multi-chamber hollow profile (21) has an electrically insulating, thermoplastic plastic coating (e.g.,14a/14b, or 23) on the outside; the electrically insulating, thermoplastic plastic coating (14, 23) of the respective multi-chamber hollow profile (21) is part of the external electrical insulation of the electrode stacks (20, 21') and the flexible sealable film (14) also forms part of the external electrical insulation, see e.g., paras. [0062]-[0063], and [0048].
Regarding Claim 9, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “welded”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. Kawaguchi teaches the flexible sealable film (14) provided around each electrode stack (20) is bonded to the thermoplastic plastic coating (23) of the multi-chamber hollow profile (20). While Kawaguchi does not specifically teach welding of 20 to 23 of 21, Kawaguchi does teach thermal welding between layers of film 14 ensured reliable bonding, see e.g., para. [0048]. Thus, it would be obvious to one having ordinary skill in the art to thermally weld 20 to 23 of 21 to ensure a reliable bond. 
Regarding Claim 10, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “extruded”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. Kawaguchi, as modified by Kwon, teaches the multi-chamber hollow profile 21, made of 
Regarding Claim 11, Kawaguchi, as modified by Kwon, teaches the at least two electrode stacks and the multi-chamber hollow profile each have longitudinal edges, annotated in Fig. 2C below.

    PNG
    media_image3.png
    977
    721
    media_image3.png
    Greyscale


Regarding Claim 13, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., the coating (27) is applied “by a powder coating, a wet lacquer coating or as a film”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. Kawaguchi teaches the coating 23 is a sheet (see e.g., para. [0062]) of thermoplastic resin (see e.g., para.[0063]), hence a film, the film being (capable of being) sealable.
Regarding Claim 14, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “profile...is chemically or mechanically pretreated”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of 
Regarding Claim 15, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “profile...has been pretreated by anodizing or by conversion coating or by arc galvanizing or by a plasma treatment or by a laser treatment”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113.  It is unclear what structure is being claimed with the recited processes. The scope of the claim is unclear because it is unclear what structure is being claimed, see 112 rejection of this claim.
Regarding Claim 16, Kawaguchi, as modified by Kwon teaches the multi-chamber hollow profile (e.g., 12 of Kwon) has end faces (e.g., end faces of 12 are inserted into 14a, see para. [0058] of Kwon), the battery element characterized in that the plurality of mutually adjacent, parallel chambers of the multi-chamber hollow profile (12) are connected with collector tubes (14, 13) for a temperature control medium, a 
Regarding Claim 17, Applicant attempts to differentiate the claimed product by the process in which it was made, i.e., “the connection of the...profile...to the collector tubes...is carried out by means of hard soldering”. Applicant is reminded that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (see In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113. The claim appears to require a fixed connection between the profiles 20 and collector tubes 50. Kwon teaches the cooling conduits 12 are fixed and connected to collector tubes 13, 14 by well-known methods such that the conduits 12, 13 and 14 are completely sealed, see e.g., para. [0060], thus the claim limitation is met.
Regarding Claim 19, Kawaguchi teaches the battery module 40 comprises a plurality of battery elements (25a) which are arranged side by side, and a distance (A) between the plurality of battery elements (i.e., created by 22b). The structure of 22b is made of thermally expandable resin (see e.g., para. [0055], and [0061]), hence allows thermal expansion, and prevents the plurality of battery elements (25a) from mutually contacting each other, see e.g., Fig. 7.  
Regarding Claim 20, Kawaguchi teaches each of the plurality of battery elements (20, 20’, 21) comprises connections on end faces of the multi-chamber hollow profile (21a), the plurality of battery elements (20, 20’, 21) being held together via spacers (30b in Fig. 9, or resin see e.g., para. [0059]). In other words, a spacer in connection with end faces of the multi-chamber hollow profile would be obvious to provide positional stability of the battery laminate inside the case 30, thereby improving earthquake resistance, see e.g., para. [0057].
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi and Kwon, in view of Kwak et al. (US 2013/0252040, of record), hereinafter Kwak.
Regarding Claim 18, Kawaguchi as modified by Kwon does not teach a thermocouple on an edge of the multi-chamber hollow profile. However, Kwak discloses a temperature sensor 17 on a longitudinal edge of plate 10. The temperature sensor serves to maintain an optimum temperature of the battery cell to prevent the reduction of battery performance, see e.g., paras. [0102]-[0105]. It would be obvious to one having ordinary skill in the art to include a thermocouple on a longitudinal edge of the multi-chamber hollow profile of Kawaguchi to maintain an optimum temperature of the battery cell to prevent the reduction of battery performance, as suggested by Kwak.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANNA KOROVINA/Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729